Order unanimously affirmed. The date for the discovery and inspection to proceed shall be fixed in the order. Settle order on notice. Order unanimously affirmed, with one bill of $20 costs and disbursements to the respondents. In affirming we do not pass on whether in a Martin Act (General Business Law, § 352 et seq.) proceeding defendants are entitled to particulars or discoveries in the same degree as in private litigation. On the pleadings in this action and the affidavits, we do not find basis for limitation. Present — ■ Peck, P. J., Callahan, Van Voorhis and Breitel, JJ.